NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0465n.06

                                           No. 13-2512

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
L.C. RICHARDSON,                                        )                  Jun 27, 2014
                                                        )              DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                        )   MICHIGAN
                                                        )
       Defendant-Appellee.                              )


                                                                                      *
       BEFORE: GRIFFIN and DONALD, Circuit Judges; GRAHAM, District Judge.


       PER CURIAM. L.C. Richardson appeals the district court’s judgment affirming the

denial of his application for supplemental security income benefits.

       In 2007, Richardson filed an application for supplemental security income benefits,

alleging that he became disabled on June 1, 1993. After the Social Security Administration

denied the application, Richardson requested a hearing before an administrative law judge (ALJ).

The ALJ denied Richardson relief, and the Appeals Council declined to review the case. The

district court affirmed the denial of Richardson’s application.

       On appeal, Richardson raises the following arguments: (1) the ALJ erred by giving

controlling weight to the medical opinion of a reviewing psychologist; (2) the ALJ erred by

discounting the medical opinions of an examining psychologist and case worker; and (3) the


       *
         The Honorable James L. Graham, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 13-2512
Richardson v. Comm’r of Soc. Sec.


ALJ’s disability determination was not supported by the evidence in the record. “Our review of

the ALJ’s decision is limited to whether the ALJ applied the correct legal standards and whether

the findings of the ALJ are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met if a reasonable

mind might accept the relevant evidence as adequate to support a conclusion.”           Id. at 406

(internal quotation marks omitted). “We give de novo review to the district court’s conclusions

on each issue.” Id.

       Richardson first argues that the ALJ erred by giving controlling weight to the medical

opinion of reviewing psychologist Dr. Blaine Pinaire. Dr. Pinaire concluded that Richardson

had, at most, moderate limitations in work-related functioning, explaining that school records did

not support Richardson’s claim that he attended special education classes and that Richardson’s

symptoms, interactions with others, and treatment history were not consistent with significant

mental limitations.

       A medical opinion from a treating source must be given controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 376 (6th Cir. 2013). In contrast, opinions from non-treating and non-examining

sources are never assessed for controlling weight. Id.      Instead, the ALJ must consider such

opinions based on all relevant factors, including the examining relationship or lack thereof, the

specialization of the medical source, and the consistency and supportability of the opinion. Id.

       Despite Richardson’s argument to the contrary, the ALJ did not give controlling weight

to Dr. Pinaire’s medical opinion. Rather, the ALJ reasonably gave great weight to the opinion



                                               -2-
No. 13-2512
Richardson v. Comm’r of Soc. Sec.


because Dr. Pinaire fully explained the basis for his determination and his conclusions were

consistent with other substantial evidence in the record.

       Richardson next argues that the ALJ erred by discounting the medical opinions of

examining psychologist Dr. J. Keith Ostien and case worker Maureen Fabiano, who both

concluded that Richardson had significant work-related limitations in mental functioning. The

ALJ reasonably gave little weight to the medical opinion of Ms. Fabiano because she is not a

physician and her conclusion that Richardson had significant impairments conflicted with other

substantial evidence in the record, including Richardson’s 2008 mental health assessment,

Fabiano’s own treatment notes, and Dr. Pinaire’s opinion.      Likewise, the ALJ reasonably

discounted Dr. Ostien’s opinion because it was given after a single evaluation and his

conclusions were based largely on Richardson’s vague statements concerning his circumstances

and condition.

       Finally, Richardson argues that the ALJ’s decision was not supported by the evidence in

the record, including the medical opinion evidence and his Global Assessment Functioning

(GAF) scores. Richardson’s GAF scores, standing alone, are insufficient to undermine the ALJ’s

decision, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002); DeBoard v.

Comm’r of Soc. Sec., 211 F. App’x 411, 415 (6th Cir. 2006), and, given that the ALJ properly

considered the medical opinion evidence and other evidence in the record, the disability

determination was supported by substantial evidence.

       Accordingly, we affirm the district court’s judgment.




                                               -3-